DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received in the parent application U.S. No. 16/301,335.

                                            Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 11/19/2020 and 12/23/2020 are considered by examiner.

                                                                Drawings
4.           All drawings filed on 11/19/2020 are approved by examiner.


			                       Abstract Objection
5.	The abstract of the disclosure is objected to because it is lengthy (e.g., more than 150 words).  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,873,266. Although the claims at issue are not identical, they are not patentably distinct from each other because:

                 Present Application
                  U.S. Pat. No. 10,873,266

Claim 1: A converter system, comprising: … a series circuit including a braking resistor and a controllable switch connected to a terminal on a direct-voltage side of the AC/DC converter; … an evaluation unit adapted to generate a control signal for the controllable switch and including a determination device adapted to determine electric power supplied to the braking resistor; a voltage-acquisition device adapted to supply an output signal to the evaluation unit; and a controller, the determination device adapted to supply an output signal to the controller, the controller adapted to regulate a set value toward the output signal of the determination device, the controller adapted to supply, directly and/or via a limiter, to a parameterizable filter adapted to convey an output signal to a switching element, the switching element adapted to generate an output signal to open and/or close the controllable switch as a function of exceeding and/or undershooting of a threshold value.

Claim 1: … the controllable switch adapted to connect to a terminal on a direct-voltage side of an AC/DC converter …
Claim 3: wherein the series circuit of the braking resistor and the controllable switch adapted to connect in parallel to a terminal on a direct-voltage side of a DC/AC converter.
Claim 1: … a DC/AC converter, a terminal on a direct-voltage side of the DC/AC converter connected in parallel to the series circuit …
Claim 4: further comprising a DC/AC having a terminal on a direct-voltage side connected in parallel to the series circuit of the braking resistor and the controllable switch.
Claim 1: … a DC/AC converter, a terminal on a direct-voltage side of the DC/AC converter connected in parallel to the series circuit …
Claim 5: wherein the AC/DC converter includes a rectifier and/or a controllable rectifier.
Claim 2:  wherein the AC/DC converter includes a rectifier and/or a controllable rectifier …
Claim 6: wherein the DC/AC converter includes an inverter.
Claim 2: … wherein the DC/AC converter includes an inverter.
Claim 7: wherein the determination device is adapted to determine the electric power supplied to the braking resistor from an intermediate circuit.
Claim 3: wherein the determination device is adapted to determine the electric power supplied to the braking resistor from an intermediate circuit.
Claim 8: wherein the determination device is adapted to determine the electric power supplied to the braking resistor from an 


Claim 5: wherein the controller is arranged as a linear controller.
Claim 10: wherein the controller includes a linear controller element, a PI controller element, and/or integration element adapted to supply a set value and/or an output signal to a difference generator to determine a difference between (a) the set value and/or the output signal and (b) a value of the electric power.
Claim 6: wherein the controller includes a linear controller element, a PI controller element, and/or integration element adapted to supply a set value and/or an output signal to a difference generator to determine a difference between (a) the set value and/or the output signal and (b) a value of the electric power.
Claim 11: wherein the AC/DC converter includes a controllable rectifier.
Claim 7: wherein the AC/DC converter includes a controllable rectifier.
Claim 12: further comprising a squaring device, the determination device being adapted to determine the electric power supplied to the braking resistor by supplying an output signal to the squaring device for a time period of a closed state of the controllable switch and supplying an output signal of the squaring device to a multiplication device adapted to multiply the output signal of the squaring device by a resistance value of the braking resistor.
Claim 8: further comprising a squaring device, the determination device being adapted to determine the electric power supplied to the braking resistor by supplying an output signal to the squaring device for a time period of a closed state of the controllable switch and supplying an output signal of the squaring device to a multiplication device adapted to multiply the output signal of the squaring device by a resistance value of the braking resistor.

Claim 9:  wherein the determination is adapted to determine the electric power supplied to the braking resistor by supplying the output signal of the voltage-acquisition device and an output signal of a current-acquisition device, adapted to detect current flowing in the intermediate circuit, for a time period of a closed state of the controllable switch to a device adapted to generate an output signal that corresponds to a product of the output signals of the voltage-acquisition device and the current-acquisition device.
Claim 14: wherein a signal representing the electric power vanishes and/or assumes a zero value for a time period of an open state of the controllable switch.
Claim 10:  wherein the signal representing the electric power vanishes and/or assumes a zero value for a time period of an open state of the controllable switch.
Claim 15: wherein the series circuit of the braking resistor and the controllable switch includes a galvanically decoupled current-acquisition device and/or an optocoupler adapted to supply an output signal to the evaluation unit, a comparison device of the evaluation unit adapted to monitor the output signal for impermissibly high deviations from a time characteristic of the control signal 
.


Allowable Subject Matter
8.	Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

			           Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838